DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 25-30 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mazzochette, US Pat. 5,953,811.
Regarding claim 25, Mazzochette teaches a resistor with temperature coefficient of resistance (TCR) compensation (see the Abstract), the resistor comprising:
a resistive strip 36 (see figure 2) positioned between a first conductive strip 42 and a second conductive strip 44, each of the first and second conductive strips having an internal area (area closer to the resistor 36);
the first conductive strip comprising a first main terminal (termination 42); and
a TCR adjustment slot 48 (see col. 3, lines 11-21 and col. 4, lines 15-17; TCR change from removing terminal materials) formed in the internal area of the first conductive strip, the 
wherein the TCR adjustment slot 48 has a first portion extending in a first direction (slot 48 starting from left to right), and a second portion extending in a second direction (slot 48 starting from right to left; see figure 2), the first direction and the second direction being different directions.
Regarding claims 26 and 27, Mazzochette teaches the resistor, wherein an end of the first portion of the TCR adjustment slot 48 (larger view of the slot is shown in figure 1) has a rounded profile, and wherein an end of the second portion of the TCR adjustment slot has a rounded profile.
Regarding claim 28, Mazzochette the resistor, wherein the TCR adjustment slot has a size configured to adjust a TCR value of the resistor (changing the area of the terminal allows for adjusting the TCR; see col. 4, lines 25-27).
Regarding claim 29, Mazzochette teaches the resistor, wherein at least one of the first direction or the second direction run parallel to a longitudinal axis of the resistor (the longitudinal axis extending from the left to the right of the resistor 36 in figure 2).
Regarding claim 30, Mazzochette teaches the resistor, wherein at least one of the first direction or the second direction run perpendicular to a longitudinal axis of the resistor (the longitudinal axis extending from the top to the bottom of the resistor 36 in figure 2).

Regarding claim 31, Mazzochette teaches a resistor with temperature coefficient of resistance (TCR) compensation (see the Abstract), the resistor comprising:
a resistive strip 36 positioned between a first conductive strip 42 and a second conductive strip 44, each of the first and second conductive strips having an internal area (area closer to the resistor 36);
the first conductive strip 42 comprising a first main terminal (termination 42); and
a TCR adjustment slot 48 (see col. 3, lines 11-21 and col. 4, lines 15-17; TCR change from removing terminal materials) formed in the internal area of the first conductive strip, the TCR adjustment slot 48 defining a voltage sense terminal (monitoring voltage, current or power; col. 3, lines 45-46) adjacent the TCR adjustment slot, the TCR adjustment slot 48 positioned between an outer portion of the first main terminal (edge portion of the terminal 42) and the resistive strip 36;
wherein the TCR adjustment slot has a first portion (slot 48 starting from left to right) extending on one side of the voltage sense terminal, and a second portion (slot 48 starting from right to left; see figure 2) extending on a second side of the voltage sense terminal.
Regarding claims 32 and 33, Mazzochette teaches the resistor, wherein the first portion extends in a first direction (slot 48 starting from left to right) and the second portion extends in a second direction (slot 48 starting from right to left; see figure 2), and wherein the second direction is different from the first direction.
Regarding claim 38, Mazzochette teaches the resistor, wherein the TCR adjustment slot has a size configured to adjust a TCR value of the resistor (changing the area of the terminal allows for adjusting the TCR; see col. 4, lines 25-27).
Allowable Subject Matter
Claims 1-24 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 1 and 12, the prior art of record do not teach or suggest a resistor with TCR compensation, the resistor having a second TCR adjustment slot formed in the second conductive strip, the second TRC adjustment slot defining a second voltage sense terminal adjacent the second TCR adjustment slot…, wherein the first TCR adjustment slot has a first portion extending in a first direction, and a second portion extending in a second direction, the first direction and the second direction being different directions.
Claims 2-11, 21 and 23 depend on claim 1.  Claims 13-20, 22 and 24 depend on claim 12.
Regarding claim 34, prior art of record do not teach or suggest a resistor, wherein the TCR adjustment slot which “includes a curved portion between the first portion and the second portion” forming the voltage sensing terminal.    
Claims 35-37 depend on claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833